Title: To James Madison from James Easton, 13 October 1816
From: Easton, James
To: Madison, James



Oct. 13th. 1816

We the undersign members of the Bar beg leave to respectfully represent to your Excellency that from our acquaintance with Robert Trimble Esqr. we deem him a gentleman well qualified to fill the office of District Judge of the United States court, for the District of Kentucky which has become vacant by the death of the late Honble. Harry Innis.  We therefore beg leave to solicit his appointment to that office.  In making this request we have no hesitation in stating that we have not only represented our own wishes but that they are in unison with the wishes of the majority of the people.

Thomas Easton
M. Rowley Thornton

Geo. W. Baylor
John G. Martin

